Citation Nr: 1236519	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-12 172	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that in its May 2010 remand the Board instructed the RO/AMC to schedule the Veteran for a VA orthopedic examination for opinions as to the etiology of any current low back disorders.  All necessary tests were to be conducted, the examiner was instructed to review the claims file, and a complete rationale was to be provided.  The examiner was advised that the Veteran is competent to report symptoms, treatment, and injuries and that his reports must be taken into account in formulating the requested opinions.  The record shows that in July 2010 a VA medical examination and opinion was obtained.  An addendum to that report was subsequently provided in October 2010.  The examiner provided specific opinions that there was "no evidence of any back pain prior to service," "no pre-existing conditions," and "no evidence of any aggravation in service."  It was noted, in essence, that based upon a review of the claims file the Veteran "just had a sprain and strain in service" and that his arthritis of the lumbar spine was due to natural age progression and not likely related to service.

The Board notes that the July 2010 and October 2010 VA medical opinions attributing the Veteran's present back disability to natural age progression cannot be adequately reconciled with the other evidence of record without additional explanation.  Specifically, the examiner must address the Veteran's report during treatment in service on March 21, 1978, of his having had a back problem five years earlier (slipped disc, no surgery) and a diagnosis at that time of chronic low back pain, the negative VA X-ray examination findings of the lumbar and lumbosacral spines in May 1979, the Veteran's report during VA examination in June 1979 of lower back pain since 1978, the Veteran's reported history of radiculopathy and a diagnosis of chronic low back pain upon VA treatment in April 1982, the findings of very minimal arthritis upon VA X-ray examination in June 1983, and the Veteran's private medical records dated in February 1989 showing that he underwent a lumbar discogram at L2, L3, L4, and L5 subsequent to an occupational injury.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran has asserted that a low back disability was aggravated by active service.  In an October 1980 VA Form 1-9 he stated that although he had trouble with his back before service he had not seen a doctor for five years before entering service.  Service treatment records dated in July 1978 also show the Veteran had previously served in the British Army and that he had been shot 11 times during that service.  The Board finds that records associated with his prior British Army service may be helpful to the Veteran in substantiating his aggravation claim.  The Veteran should be requested to provide records associated with his treatment during service in the British Army or to provide sufficient information for VA assistance in obtaining additional pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  He should be specifically requested to provide records associated with his treatment during service in the British Army or to provide sufficient information for VA assistance in obtaining any existing additional pertinent evidence.  After the Veteran has signed the appropriate releases, any such records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate action must be taken to obtain a supplemental VA medical opinion from the July 2010 examiner that addresses the nature and etiology of the Veteran's low back disability.  The examiner must be requested to reconcile the provided etiology opinion with the other competent evidence of record.  The examiner must address the Veteran's report during treatment in service on March 21, 1978, of a back problem five years earlier (slipped disc, no surgery) and diagnosis at that time of chronic low back pain; the negative VA X-ray examination findings of the lumbar and lumbosacral spines in May 1979; the report during VA examination in June 1979 of lower back pain since 1978; the reported history of radiculopathy and diagnosis of chronic low back pain upon VA treatment in April 1982; the findings of very minimal arthritis upon VA X-ray examination in June 1983, and the  private medical records dated in February 1989 showing that he underwent a lumbar discogram at L2, L3, L4, and L5 subsequent to an occupational injury.

If the July 2010 VA examiner is unavailable, the Veteran must be scheduled for an in-person, physical examination with an appropriate medical specialist.  All necessary tests should be conducted and the claims file must be sent to the examiner for review.  The examiner should address the following questions:  

a).  First, identify all current low back disabilities.

b).  Then, opine as to whether it is clear and unmistakable (obvious or manifest) that a low back disability preexisted service. 

c).  Next, as to any low back disability that preexisted service, state whether the disability worsened during service.  If such disability did worsen during service, the examiner should state whether there is clear and unmistakable (obvious or manifest) evidence that (ii) the increase in severity was due to the "natural progress" of the disorder or (ii) the increase in service was beyond that which would be considered the "natural progress" of the disorder.

d).  Finally, as to any diagnosed low back disability which did not preexist service, state whether it is at least as likely (50 percent probability or more) that any such low back disability had its onset in service or is related to any event or episode of service, including the back symptoms experienced by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions. 

Opinions should be provided based upon a thorough review of the medical evidence of record and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


